NELSON, District Judge,
said: That married women in this state had been relieved of many of the disabilities of coverture in regard to the use, enjoyment, and disposal of their property acquired as provided in the statutes; but that the law still imposed many restrictions upon their actions in regard to their separate property. That Mrs. Slichter, being a feme covert, could make no contract in the course of the business and trade of Slichter & Son, legal and binding upon her, unless authorized to engage in business by the laws of Minnesota. That under section 5, p. 500, Eev. St. Minn., a married woman could engage in trade, in her own name, so as to be bound by contracts entered into by her in the course of her trade, only when her husband abandons her, or neglects to make adequate provision for her maintenance or that of his family. In such a case license can be obtained from a judge of probate to trade, and all contracts made in the course of her business are valid and binding upon her as if she was sole; the issues and profits are held by her free from the control or interference of her husband or his creditors: and the husband is not liable for any indebtedness incurred in the course of her business. There being no evidence that Mrs. Slichter was engaged in business by virtue of any authority conferred by the statute, she could avail herself of her coverture to defeat the debt which was the basis of bankruptcy proceedings.